Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 04/14/2022.
Claims 1-20 are pending.
Claims 1 and 11 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1-20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Schoonover et al, US Pub 20140221779, hereinafter Schoonover, discloses a headband that is worn by a user for detecting when the user is approaching sleep/fatigue stage and alerting the user to wake them up [paragraph 0056], and includes a sleep stage data trained AI “algorithm” for detecting different sleep stages and/or patterns from sensor signals [paragraphs 0060-0064]. However, the amended claims state “creating and updating over time an electronic log, wherein the electronic log includes a plurality of states of the user each mapped to one or more time periods and each mapped to one or more of the plurality of biometric data” and “adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee, including: adjusting an under-prediction by the predictive engine by gradually increasing a predicted number of awake hours at periodic intervals”. In Schoonover, the required use of training a predictive model on employee REM sleep and number of awake hour data, and further mapping each user state and gradually adjusting the predicted awake hours at time intervals is not taught in the same way as claimed. For at least these reasons, Schoonover does not teach the amendments as claimed.

Further, the prior art of record Berezhnyy et al, US Pub 20150302722, hereinafter Berezhnyy, discloses updating a user’s REM sleep training data for classifying a specific user’s sleep stages [paragraphs 0033, 0037-0041, 0090]. However, the amended claims state “creating and updating over time an electronic log, wherein the electronic log includes a plurality of states of the user each mapped to one or more time periods and each mapped to one or more of the plurality of biometric data” and “adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee, including: adjusting an under-prediction by the predictive engine by gradually increasing a predicted number of awake hours at periodic intervals”. In Berezhnyy, the required use of training a predictive model on employee predicted patterns of number of user awake hours and gradually adjusting the predicted awake hours at time intervals is not taught in the same way as claimed. The examiner notes that, even when in combination with Schoonover, the combination still does not teach the amendments as claimed.

Further, the prior art of record Hokkanen et al, “Predicting sleep and lying time of calves with a support vector machine classifier using accelerometer data”, 2011, hereinafter Hokkanen, discloses a prediction model for predicting “lying [awake] time” of cows based on observed data [sections 2.4 & 3-4, and Fig. 2]. However, the amended claims state “creating and updating over time an electronic log, wherein the electronic log includes a plurality of states of the user each mapped to one or more time periods and each mapped to one or more of the plurality of biometric data” and “adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee, including: adjusting an under-prediction by the predictive engine by gradually increasing a predicted number of awake hours at periodic intervals”. In Hokkanen, the required use of training a predictive model on employee REM sleep and number hours awake data, mapping each employee state, and gradually adjusting the predicted awake hours at time intervals is not taught in the same way as claimed. The examiner notes that, even when in combination with Schoonover, the combination still does not teach the amendments as claimed.

Further, the prior art Dawson et al, “Modelling fatigue and the of fatigue models in work settings”, 2011, hereinafter Dawson, discloses a survey of predictive fatigue models in the art including predictive models for predicting employee fatigue based on work and rest/sleep hours [section 2]. However, the amended claims state “creating and updating over time an electronic log, wherein the electronic log includes a plurality of states of the user each mapped to one or more time periods and each mapped to one or more of the plurality of biometric data” and “adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee, including: adjusting an under-prediction by the predictive engine by gradually increasing a predicted number of awake hours at periodic intervals”. In Dawson, the required use of mapping each employee sleep state and gradually adjusting the predicted awake hours at time intervals is not taught in the same way as claimed. The examiner notes that, even when in combination with Schoonover, the combination still does not teach the amendments as claimed.

Finally, as described above, the prior art of record above do not, alone or in combination, teach training a predictive model on employee predicted patterns of number of user awake hours and gradually adjusting the predicted awake hours at time intervals as set forth in the manner of the claims.

For at least these reasons, Independent Claims 1 and 11, and by virtue of dependency Claims 2-10 and 12-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        



/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123